DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 March, 2021 has been entered.

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed in the submission under 37 CFR 1.114 on 3 March, 2021. Accordingly, claims 1-19 are allowed (see Examiner’s Reasons below).

Drawings
The drawings were received on 3 March, 2021.  These drawings are accepted.



Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, when considered as a whole, alone, or in combination, neither anticipates nor renders obvious the combination set forth in the independent claims of the present application, which recite:
“A rotor for a high temperature rotary pre-heater, the rotor comprising: a hub having an exterior circumferential surface thereon; a continuous circumferential annular rim positioned around and coaxially with the hub, the annular rim having an interior circumferential surface; a plurality of partitions extending between the hub and the annular rim, each of the partitions comprising: a first radial section, a second radial section, an arcuate inner segment extending continuously between and integral with innermost ends of the first radial section and the second radial section, and an arcuate outer segment extending continuously between and integral with outermost ends of the first radial section and the second radial section, wherein the first radial section, the second radial section, the arcuate inner segment and the arcuate outer segment form a closed loop arc shaped modular unitary construction, each of the partitions being located in a predetermined circumferential position by at least one alignment feature, each partition touching an immediately adjacent partition on either side thereof to accommodate thermal expansion of adjacent partitions relative to one another; a radially inward facing circumferential surface of the arcuate inner segment directly engaging the exterior circumferential surface and a radially outward facing circumferential surface of the arcuate outer segment engaging the interior circumferential surface; and at least one of the exterior circumferential surface, the interior circumferential surface and the partitions having at least one of the alignment features thereon.” (claim 1);
“A rotary pre-heater comprising: an annular housing; a hot-end connecting plate having a first inlet and a first outlet, the hot-end connecting plate being secured to a first axial end of the annular housing; a cold-end connecting plate having a second inlet and a second outlet, the cold-end connecting plate being secured to a second axial end of the annular housing; a rotor disposed for rotation in the annular housing and between the hot-end connecting plate and the cold-end connecting plate, the rotor comprising: a cold-end rotor mounted for rotation on a spindle proximate the cold-end connecting plate, the cold-end rotor having a first plurality of flow passages extending therethrough; a hot-end rotor assembly disposed on the cold-end rotor, the hot-end rotor assembly being proximate the hot-end connecting plate, the hot-end rotor assembly having a second plurality of flow passages extending therethrough, the hot end rotor comprising: a hub having an exterior circumferential surface thereon; a continuous circumferential annular rim positioned around and coaxially with the hub, the annular rim having an interior circumferential surface; and a plurality of partitions extending between the hub and the annular rim, each of the partitions comprising: a first radial section, a second radial section, an arcuate inner segment extending continuously between and integral with innermost ends of the first radial section and the second radial section, an arcuate outer segment extending continuously between and integral with outermost ends of the first radial section and the second radial section, wherein the first radial section, the second radial section, the arcuate inner segment and the arcuate outer segment form a closed loop arc shaped modular unitary construction, each of the partitions being located in a predetermined circumferential position by at least one alignment feature, each partition touching an immediately adjacent partition on either side thereof to accommodate thermal expansion of adjacent partitions relative to one another; and a radially inward facing circumferential surface of the arcuate inner segment directly engaging the exterior circumferential surface and a radially outward facing circumferential surface of the arcuate outer segment engaging the interior circumferential surface; wherein at least one of the exterior circumferential surface, the interior circumferential surface and the partitions having at least one alignment feature thereon.” (claim 5);
“A rotary pre-heater comprising: an annular housing; a hot-end connecting plate having a first inlet and a first outlet, the hot-end connecting plate being secured to a first axial end of the annular housing; a cold-end connecting plate having a second inlet and a second outlet, the cold-end connecting plate being secured to a second axial end of the annular housing; a rotor disposed for rotation in the annular housing and between the hot-end connecting plate and the cold-end connecting plate, the rotor comprising: a cold-end rotor mounted for rotation on a spindle proximate the cold-end connecting plate, the cold-end rotor having a first plurality of flow passages extending therethrough; a hot-end rotor assembly disposed on the cold-end rotor, the hot-end rotor assembly being proximate the hot-end connecting plate, the hot-end rotor assembly having a second plurality of flow passages extending therethrough, the hot end rotor comprising: a hub having an exterior circumferential surface thereon; a continuous circumferential annular rim positioned around and coaxially with the hub, the annular rim having an interior circumferential surface; and a plurality of partitions extending radially between the hub and the annular rim, each of the partitions located in a predetermined circumferential position and retained in the predetermined circumferential position by at least one alignment feature; wherein the at least one alignment feature being: (a) in communication with the exterior circumferential surface and one of the plurality of partitions; and (b) in communication with the interior circumferential surface and one of the partitions, so that each of the partitions accommodate thermal expansion, wherein: each of the partitions are radially extending spokes having a first terminal end adjacent the external circumferential surface of the hub and extending to a second terminal end adjacent the interior circumferential surface of the annular rim; at least one of the alignment features on the exterior circumferential surface of the hub comprises an axially extending first slot; at least one of the alignment features on the interior circumferential surface of the annular rim comprises an axially extending second slot; and the first terminal end is seated in a respective one of the axially extending first slots and the second terminal end is seated in a corresponding respective one of the axially extending second slots.” (claim 10);
“A rotor for a high temperature rotary pre-heater, the rotor comprising: a hub having an exterior circumferential surface thereon; a continuous circumferential annular rim positioned around and coaxially with the hub, the annular rim having an interior circumferential surface; a plurality of partitions extending radially between the hub and the annular rim, each of the partitions located in a predetermined circumferential position and retained in the predetermined circumferential position by at least one alignment feature; and at least one of the exterior circumferential surface, the interior circumferential surface and the partitions having at least one of the alignment features thereon, wherein at least one of the partitions comprises a plurality of radially extending spokes having a first terminal end adjacent the external circumferential surface of the hub and extending to a second terminal end adjacent the interior circumferential surface of the annular rim; at least one of the alignment features on the exterior circumferential surface of the hub comprises an axially extending first slot; at least one of the alignment features on the interior circumferential surface of the annular rim comprises an axially extending second slot; the first terminal end is seated in a respective one of the axially extending first slots and the second terminal end is seated in a corresponding respective one of the axially extending second slots; and a first ceramic fiber blanket disposed between at least one of. the first terminal end and the respective one of the axially extending first slots; and the second terminal end and the respective one of the axially extending-second slots.” (claim 13); 
“A rotor for a high temperature rotary pre-heater, the rotor comprising: a hub having an exterior circumferential surface thereon; a continuous circumferential annular rim positioned around and coaxially with the hub, the annular rim having an interior circumferential surface; a plurality of partitions extending between the hub and the annular rim, each of the partitions comprising: a first radial section, a second radial section, an arcuate inner segment extending continuously between and integral with innermost ends of the first radial section and the second radial section, and an arcuate outer segment extending continuously between and integral with outermost ends of the first radial section and the second radial section, wherein the first radial section, the second radial section, the arcuate inner segment and the arcuate outer segment form a closed loop arc shaped modular unitary construction, each of the partitions being located in a predetermined circumferential position by at least one alignment feature, each partition touching an immediately adjacent partition on either side thereof to accommodate thermal expansion of adjacent partitions relative to one another; a radially inward facing circumferential surface of the arcuate inner segment directly engaging the exterior circumferential surface and a radially outward facing circumferential surface of the arcuate outer segment engaging the interior circumferential surface; and at least one of the exterior circumferential surface, the interior circumferential surface and the partitions having at least one of the alignment features thereon, wherein at least one of the hub, the annular rim and at least one of the plurality of partitions consists of a ceramic material.” (claim 18); and
“A rotor for a high temperature rotary pre-heater, the rotor comprising: a hub having an exterior circumferential surface thereon; a continuous circumferential annular rim positioned around and coaxially with the hub, the annular rim having an interior circumferential surface; a plurality of partitions extending radially between the hub and the annular rim, each of the partitions located in a predetermined circumferential position and retained in the predetermined circumferential position by at least one alignment feature; and at least one of the exterior circumferential surface, the interior circumferential surface and the partitions having at least one of the alignment features thereon, wherein at least one of the partitions comprises a plurality of radially extending spokes having a first terminal end adjacent the external circumferential surface of the hub and extending to a second terminal end adjacent the interior circumferential surface of the annular rim; at least one of the alignment features on the exterior circumferential surface of the hub comprises an axially extending first slot; at least one of the alignment features on the interior circumferential surface of the annular rim comprises an axially extending second slot; the first terminal end is seated in a respective one of the axially extending first slots and the second terminal end is seated in a corresponding respective one of the axially extending second slots; and a first ceramic fiber blanket disposed between at least one of: the first terminal end and the respective one of the axially extending first slots; and the second terminal end and the respective one of the axially extending-second slots, wherein at least one of the hub, the annular rim and at least one of the plurality of partitions consists of a ceramic material.” (claim 19).
Particularly, rotors for preheaters are known within the art (CONDE US4,418,742; SAKAKI US 3,762,463; TOPOUZIAN US 3,391,727; FINNEMORE US 3,998,266; KITANO US 3,766,972; and YOSHIRO US 3,774,675, at least), which provide various designs either containing singular medium wheels or arcuate partitioned medium wheels. In addition, alignment features are known to accommodate for the thermal expansion of the medium during operation. However, the prior art, cited above and either search or previously cited in a PTO-892, does not reasonably disclose, teach, or suggest the combination of elements required by the independent claims herein either alone or in combination. Due to this, the claimed invention is neither anticipated, nor rendered obvious, absent impermissible hindsight reasoning, the claimed invention set forth within independent claims 1,5 , 10, 13, 18, and 19, and the dependents thereof.




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763